Citation Nr: 1543736	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left shoulder disability, to include degenerative osteoarthritis and rotator cuff disease.  

3.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), in excess of 30 percent from October 19, 2007, to March 9, 2014, and in excess of 70 percent from March 10, 2014, to include entitlement to an earlier effective date for the assigned 70 percent disability rating.  

4.  Entitlement to a disability rating for residual laceration scars of the upper left back, in excess of 0 percent from February 15, 2006, to July 31, 2014, and in excess of 10 percent from August 1, 2014.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2006, December 2013, March 2014 and August 2014 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the August 2014 rating decision indicates that service connection was granted for painful scars of the upper left back and assigned a 10 percent rating from August 1, 2014, service connection for the laceration scars of the upper left back had already been granted in an April 1994 rating decision and a 0 percent rating assigned from February 14, 1994.  The Veteran's current claim for an increased disability rating for his laceration scars of the upper left back was received on February 15, 2006.  The issue has been recharacterized to comport with the evidence of record.  

During the pendency of the Veteran's claim for an increased initial evaluation, he asserted that he was unable to work because of his PTSD symptoms.  Accordingly, a TDIU claim is raised by the record and is before the Board as a component of his claim for an initial increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a left shoulder disability, an increased initial disability rating for PTSD with MDD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 decision, the Board denied the claim of service connection for a low back disability because there was no nexus opinion linking it to the Veteran's service or to his in-service injury.  

2.  The evidence submitted since the May 2007 Board decision is duplicative or cumulative of evidence already considered, or is not relevant to the reason the claim was initially denied, namely the lack of a nexus between the Veteran's current back disability and service.  

3.  Prior to September 23, 2008, the Veteran's residual scars of the left upper back were characterized as superficial, stable, and subjectively tender/painful, with no objective evidence of pain on examination.  

4.  Since September 23, 2008, the Veteran's residual scars of the left upper back are characterized as painful, but are not deep, do not measure at least 144 square inches in area, and do not result in any other disabling manifestation not contemplated by the remaining diagnostic codes pertaining to scars.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).  

2.  Prior to September 23, 2008, the criteria for a compensable disability rating for residual laceration scars of the left upper back were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.56, 4.118, Diagnostic Code 7804 (2007).  

3.  Since September 23, 2008, the criteria for a 10 percent disability rating, and no more, for residual laceration scars of the left upper back have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.56, 4.118, Diagnostic Code 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Standard April 2006 and October 2011 letters satisfied the duty to notify provisions for the issues decided herein.  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Written statements from the Veteran, his sister, a cousin and friend have also been obtained.  

The Veteran has been provided VA medical examinations in connection with the claim for increased evaluation for residual laceration scars of the left upper back in August 2006, October 2009 and August 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the claims to reopen a previously denied claim for service connection for a back disability and for an increased disability rating for residual laceration scars of the left upper back.

Analysis

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for a low back disability which was initially denied by a May 2007 Board decision on the basis that there was no nexus opinion linking it to the Veteran's service or to his in-service injury.  The May 2007 decision of the Board is a final decision based on the evidence of record at the time of the decision as the Veteran did not appeal the decision.  38 C.F.R. § 20.1100 (2015).  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO received the Veteran's instant request to reopen his claim for service connection for a low back disability in March 2008.  

The evidence on file at the time of the May 2007 Board decision consisted of the Veteran's service treatment records reflecting no complaints, findings, treatment or diagnoses for a low back disability.  Although a left scapular laceration was sutured in March 1975, there were no associated back complaints.  Evidence of record also included private treatment records dated from 1992 to 1995.  These records show the Veteran injured his back at work in October 1992 and was diagnosed with a herniated nucleus pulposus at the L5-S1 vertebral level.  A May 1995 private chiropractor treatment record further noted that the Veteran had two accidents in the last five years.  

Evidence of record also included an April 1994 VA compensation examination that noted the Veteran complained of constant pain in the left upper back area where his laceration scars were located.  The diagnosis was laceration of the left upper back and scars from the left upper back laceration.  VA treatment records dating from May 1994 to October 2005 were also of record, indicating ongoing complaints of low back pain.  A September 2003 VA treatment record noted the Veteran's history of having injured his back in 1974 with ongoing pain since.  

Finally, the evidence of record at the time of the May 2007 Board decision included a June 2003 VA compensation examination report.  The examiner noted that there was no evidence of any back disability in service.  The Veteran gave a history of having wrenched his back when he sustained the lacerations on his back in March 1975.  The examiner opined that judging from the appearance of the scar residuals, it was possible that the Veteran struck a machine with considerable force sufficient to torque the trunk and spine.  The examiner further noted that the available records did not indicate that he sought treatment for any back injury at the time.  The examiner opined that there was insufficient medical documentation to relate the Veteran's current back condition to his injury in service.  

The evidence associated with the claim file subsequent to the May 2007 Board decision includes ongoing VA treatment records dated through August 2014 that show that the Veteran continued to give a history of longstanding low back pain and a history of trauma in 1975.  

The Veteran's and his attorney's written contentions have also been associated with the claim file since the May 2007 Board decision.  The Veteran has repeatedly asserted that his back was injured in service when he sustained the laceration scars on his upper left back in March 1975.  

After a review of the claims file, the Board has determined that the evidence submitted by the Veteran since the last final disallowance is either redundant or cumulative of evidence previously of record; or fails to relate to the reason the service connection claim was initially denied, namely the lack of probative evidence suggesting that the Veteran's low back disability had its onset in or was a result of a documented 1975 inservice injury; or it does not tend to substantiate his claim.  

The evidence previously of record established that the Veteran first sought treatment for back pain in 1992, 14 years after his discharge from service and following an October 1992 injury at work.  Later treatment records show his history of having injured his back in service.  A June 2003 VA examiner opined that there was insufficient medical documentation to relate the Veteran's back condition to the in-service injury.  Based on this evidence then of record, the Board denied the claim, determining that although the Veteran believed his current low back injury was a result of the 1975 injury, there was no medical opinion etiologically linking his back disability to service or the injury in service, and there was treatment records that associated his back complaints to a post-service injury at work.   

In his and his attorney's submitted statements, the Veteran and his attorney assert that he injured his back at the time he sustained lacerations on his upper left back in 1975.  However, this theory of entitlement was expressly considered by the Board when adjudicating the claim in 2007.  Thus, these assertions cannot be deemed new evidence.

The Veteran's VA treatment records reflect his on-going, post-service treatment for his back disability.  However, at the time of the previous denial, it was known that the Veteran had a current back disability.  Thus, any evidence of a current back disability is simply redundant of evidence that was of record at the time of the previous denial.  As the records contain no evidence suggesting a nexus between the Veteran's back disability and service or the in-service injury, the records are not material evidence sufficient to reopen the claim.  

In summary, the Board finds that the evidence received since the May 2007 Board decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a); and provides no basis to reopen the Veteran's claim.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Increased Disability Rating

The Veteran asserts that his residual laceration scars of the left upper back are more severe than the noncompensable rating assigned prior to August 1, 2014, and the 10 percent rating assigned since.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the Veteran's appeal, the criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  

The revisions for disabilities involving the skin are only effective for claims filed on or after September 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; however, both the prior and the revised criteria were considered by the RO as evidenced in the supplemental statement of the case issued in March 2014, and the revised criteria are more favorable to the Veteran.  Accordingly, the Board will apply the revised criteria to the claim, but only for the period on or after the effective date of the new regulations. 

Under the criteria in effect at the time the Veteran filed his claim, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007). 

A maximum rating of 10 percent was assigned for scars, other than the head, face or neck that were superficial, did not cause limited motion, and measured 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  

A maximum rating of 10 percent was assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Note (1) to Diagnostic Code 7803 defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defined a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provided for a maximum rating of 10 percent for scars that were superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Under the criteria that became effective September 23, 2008, Diagnostic Codes 7801 and 7802 were unchanged.  Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7805 rates other types of disabilities and effects of scars not considered in the other diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

At the time the Veteran filed his claim for an increased rating in February 2006, he stated that his scars were painful.  

An August 2006 VA examination report shows the Veteran had 2 scars over the left scapula, measuring 12.5 cm. long by 1 cm. wide and 10 cm. long by 1 cm. wide.  There was no winging of the scapula.  There were no keloids and examiner found the scars to be nonpainful and nontender despite the Veteran's complaints of pain with shoulder range of motion.  The scars were further nondisfiguring without flattening.  

In a March 2008 written statement, the Veteran's cousin indicated that his scars were painful and disturbed his sleep at night.  

An October 2009 VA examiner noted the Veteran had 2 scars on the left upper back, measuring 13 cm and 11 cm long.  The scars were non-adherent to underlying tissue and there was no pain to palpation.  There was no underlying soft tissue damage, ulceration or breakdown of the skin over either scar.  Nor was there any associated limitation of motion or loss of function related to the scars.  The examiner found the scars to be stable without inflammation, edema or keloid formation.  

During the August 2014 examination, the VA examiner noted 2 well-healed scars on the left upper back with residual pain.  The Veteran reported that the scars were painful to touch since his last VA examination and that the scars ached when he put pressure on them.  Examination revealed the scars to be flat, with no keloid formation, edema, erythema, or tenderness to light or deep palpation.  The scars were mobile and non-adherent to the underlying tissue.  The examiner observed however, that touching the scars when the Veteran was unaware did not elicit grimacing or withdrawal from pain and opined that his pain might be associated with the muscles beneath the scars and not the scars themselves.  

The evidence does not establish that the Veteran's residual laceration scars of the left upper back measured at least 144 square inches, were unstable or resulted in any other disabling manifestation not contemplated by Diagnostic Code 7804 at any time during the pendency of the claim.  As such, prior Diagnostic Codes 7801, 7802 and 7805 do not apply under either the previous or revised regulations.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805.  Nor does prior Diagnostic Code 7803 apply.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  

However, the Veteran has repeatedly indicated that his laceration scars are painful, and his cousin also observed that they were painful in his written statement.  

The Board finds the Veteran's assertions that his residual laceration scars are painful to be competent and credible.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, under the prior criteria, scar pain had to be objectively shown on examination.  There is no evidence of record that the Veteran's laceration scars were painful on examination.  Accordingly, a compensable rating for the Veteran's residual laceration scars of the upper left back prior to September 23, 2008 is not warranted.  A 10 percent rating for the Veteran's residual laceration scars of the left upper back is warranted under Diagnostic Code 7804, from September 23, 2008, the date of the regulatory change which does not include a specific requirement of pain on objective examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  As the Veteran does not have more than 2 residual laceration scars or any other associated functional limitations, a rating in excess of 10 percent is not warranted.  

In sum, the assignment of a 10 percent rating from September 23, 2008, but not higher, is warranted for the Veteran's residual laceration scars of the left upper back.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence not having been presented, the claim to reopen service connection for a low back disability is denied.  

Prior to September 23, 2008, a compensable disability rating for residual laceration scars of the left upper back is denied.  

From September 23, 2008, a disability rating of 10 percent, and no more, for residual laceration scars of the left upper back is granted.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's claims of entitlement to service connection for a left shoulder disability, as well as for increased initial disability rating for PTSD with MDD and TDIU.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

The Veteran contends that he injured his left shoulder at the same time he sustained his service-connected laceration scars of the left upper back.  The Veteran has been diagnosed with mild degenerative osteoarthritis in August 2014 and a January 2013 VA treatment record indicates the examiner suspected rotator cuff disease.  

A March 1975 service treatment record shows the Veteran had a wound over the left scapula cleaned and sutured.  There were no associated left shoulder complaints and his upper extremities were normal at the time of his February 1977 discharge examination.  

In a June 2003 VA examination to determine the etiology of the Veteran's low back disability, the examiner opined that it was possible that the Veteran struck an ice cream machine during the March 1975 injury with considerable force sufficient to widely disrupt the soft tissue of the shoulder, based on the appearance of the scar.  

The Veteran has not been afforded a VA examination regarding the etiology of his current left shoulder disability.  In light of the evidence of inservice injury over the left scapula, as well as the VA examiner's observations in June 2003, the Veteran should be afforded a VA examination of his shoulder to address the etiology of his diagnosed left shoulder osteoarthritis and any other left shoulder disability that may be present, to include rotator cuff disease.  38 U.S.C.A. § 5103A; Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for an initial increased disability for his PTSD with MDD and the raised TDIU, the Board finds that the PTSD claim is inextricably intertwined with the TDIU claim.  As the TDIU claim needs additional development to address the occupational impairment from his service-connected PTSD with MDD, the Board finds that the issue of an increased rating for PTSD is intertwined with the TDIU issue as the schedular rating criteria applicable to psychiatric disabilities such as PTSD and MDD specifically contemplate occupational impairment.  Accordingly, the Board finds that the matter of entitlement to an increased rating for PTSD must be deferred until the additional development with respect to the issue of TDIU is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

With regard to the Veteran's TDIU claim, the Veteran contends that it is mainly his psychiatric disabilities which preclude substantially gainful employment.  Although the March 2014 VA examiner opined that the Veteran's PTSD with MDD caused occupational and social impairment with deficiencies in most areas, the examiner did not comment on the Veteran's level of occupational impairment due to his service-connected psychiatric disability, merely noting that he stopped working in 1994 after a back injury.  As such, the Board finds that this matter should be remanded to afford him an opportunity to undergo another VA examination to assess the current extent and severity of his occupational impairment stemming from his service-connected psychiatric disability and an opinion as to whether it precludes him from securing a substantially gainful occupation.  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claim file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any left shoulder disability, to include diagnosed osteoarthritis, and possible rotator cuff disease, if found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left shoulder is related to his active service, or any incident therein. 

The VA examiner must comment on evidence of an inservice wound over the left scapula, as well as the Veteran's history of symptoms since his active duty and the June 2003 VA examiner's opinion that it was possible that the inservice injury was possibly sufficient to widely disrupt the soft tissue of the shoulder.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Afford the Veteran an appropriate VA examination to determine the current severity and level of occupational impairment due to his service-connected PTSD with MDD.  

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability, either singularly or in combination with his other service-connected disabilities, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for residual laceration scars of the left upper back and PTSD with MDD.)

The Veteran's file must be made available to the VA examiner for review and any opinions provided must be explained.  

3.  Then readjudicate the appeal.  If the any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


